Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This is a response to an amendment filed June 13th, 2022. By the amendment claims 1-12 and 14-21 are pending with claims 1, 5, 14 and 16 being amended, claim 13 being canceled and claims 17-21 being added. The amendment to the specification has been accepted.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowable

Independent claims 1 and 16 are allowable for disclosing “wherein the electrical connections comprise two sets of conductive interdigitated fingers that form the second angle with respect to the first direction” 
The closest prior art of Heller et al. (US 8932447) discloses a field-flow fractionation device configured for separation of sample components (Abstract; Fig. 3), the field-flow fractionation device comprising: a channel (housing 302) comprising a sample inlet (304) and a plurality of sample outlets (306, 308), the channel being configured for being coupled to a flow generator for translocating the sample components along the channel in a first direction from the sample inlet to the plurality of sample outlets (Col. 18, L65- 67), an actuator (planar arrays 324) coupled to the channel and configured for translocating the sample components in a second direction at a first angle with the first direction. Wakizaka et al. (US 20210205822), discloses an array of electrodes arranged in a plurality of rows that form, with respect to the first direction, a second angle that is different from the first angle with conductive fingers (Fig. 3).
However, there is no teaching or suggestion that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine these references together to form the claimed invention. In fact, Heller teaches away from this combination. Heller discloses that particles can only be trapped by the electric field when near the electrodes (Col. 3, L12-16) and a high conductance field is necessary to avoid having to dilute samples and process large sample volumes (Col. 2, L19-30). Therefore, the arrangement of the electrodes in Heller is crucial to the functioning of the device, so a person with ordinary skill in the art before the effective filing date of the claimed invention would not look to spread out the electrodes in the manner disclosed by Wakizaka to arrive at the claimed invention.


Claims 2-12, 14-15 and 17-21 are allowable by virtue of their dependencies. 

Response to Arguments
	The applicant’s arguments with respect to the angle of the conductive fingers is found persuasive. A Notice of Allowance is issued herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                         

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653